FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARIA E. PINTOS,                       
                Plaintiff-Appellant,
                v.                          No. 04-17485
PACIFIC CREDITORS ASSOCIATION;               D.C. No.
EXPERIAN INFORMATION SOLUTIONS,            CV-03-05471-CW
INC.,
             Defendants-Appellees.
                                       

MARIA E. PINTOS,                       
                 Plaintiff-Appellee,
                v.
                                            No. 04-17558
PACIFIC CREDITORS ASSOCIATION,
                         Defendant,          D.C. No.
                                           CV-03-05471-CW
               and
                                              OPINION
EXPERIAN INFORMATION SOLUTIONS,
INC.,
              Defendant-Appellant.
                                       
        Appeal from the United States District Court
          for the Northern District of California
         Claudia Wilken, District Judge, Presiding

                  Argued and Submitted
        January 9, 2007—San Francisco, California

                   Filed September 21, 2007




                            12947
12948            PINTOS v. PACIFIC CREDITORS ASS’N
     Before: Mary M. Schroeder, Chief Circuit Judge,
Richard R. Clifton, Circuit Judge, and George P. Schiavelli,*
                       District Judge.

                    Opinion by Judge Clifton




   *The Honorable George P. Schiavelli, United States District Judge for
the Central District of California, sitting by designation.
12950         PINTOS v. PACIFIC CREDITORS ASS’N


                        COUNSEL

Andrew J. Ogilvie (argued), Kemnitzer, Anderson, Barron &
Ogilvie, LLP, San Francisco, California, for appellant/cross-
appellee Maria E. Pintos.

Daniel J. McLoon (argued), Jones Day, Los Angeles, Califor-
nia; Adam R. Sand and Marc S. Carlson, Jones Day, San
Francisco, California, for appellee/cross-appellant Experian
Information Solutions, Inc.

Andrew M. Steinheimer (argued) and Mark E. Ellis, Ellis
Coleman Poirier LaVoie & Steinheimer, LLP, Sacramento,
California, for appellee Pacific Creditors Association.
               PINTOS v. PACIFIC CREDITORS ASS’N          12951
                          OPINION

CLIFTON, Circuit Judge:

   Maria E. Pintos appeals the district court’s summary adju-
dication of her claims under the Fair Credit Reporting Act
(“FCRA”), 15 U.S.C. § 1681 et seq. Pintos contends that
Pacific Creditors Association violated the FCRA by obtain-
ing, without any FCRA-sanctioned purpose, a credit report on
her from Experian Information Solutions, Inc., a credit report-
ing agency. Pintos also argues that Experian violated the
FCRA by furnishing the report to PCA.

   The district court granted summary judgment in favor of
the defendants. Relying on our decision in Hasbun v. County
of Los Angeles, 323 F.3d 801 (9th Cir. 2003), the court held
that PCA was authorized to obtain Pintos’s credit report under
15 U.S.C. § 1681b(a)(3)(A) because it was attempting to col-
lect a debt from Pintos. Hasbun held that debt collection was
a permissible purpose for obtaining a credit report, but we
decided that case prior to the enactment of the Fair and Accu-
rate Credit Transactions Act of 2003 (“FACTA”), Pub. L. No.
108-159, 117 Stat. 1952. FACTA makes clear that debt col-
lection is a permissible purpose for obtaining a credit report
under § 1681b(a)(3)(A) only in connection with a “credit
transaction” in which a consumer has participated directly and
voluntarily. Because PCA obtained a credit report on Pintos
unrelated to any such transaction, we reverse the district court
with respect to Pintos’s claims against PCA and remand for
further proceedings with respect to damages and to Experian’s
liability.

I.   Background

  Police officers found a sport utility vehicle belonging to
Maria Pintos parked on the street in San Bruno, California on
May 29, 2002. The vehicle’s registration was expired. At
police direction, the vehicle was towed, and the towing com-
12952             PINTOS v. PACIFIC CREDITORS ASS’N
pany, P&S Towing, obtained a lien on the vehicle for the cost
of towing and impound. P&S later sold the vehicle when Pin-
tos failed to reclaim it or pay the outstanding charges. Since
the vehicle’s sale price did not cover the amount owed, P&S
asserted a deficiency claim against Pintos and later transferred
the claim to PCA, a collection agency.1

   PCA sought and obtained a credit report on Pintos from
Experian on December 5, 2002, in connection with its effort
to collect on the debt assigned by P&S. Pintos subsequently
filed a complaint against PCA and Experian under the FCRA.
She alleged that PCA violated the FCRA by obtaining her
credit report without any FCRA-sanctioned purpose and that
Experian was liable for providing the report to PCA.

   PCA and Experian filed separate motions for summary
judgment. Both argued that, under 15 U.S.C.
§ 1681b(a)(3)(A), PCA had a permissible purpose for obtain-
ing Pintos’s credit report because it was seeking to collect a
debt, the towing deficiency claim. Experian further argued
that it was not liable for a violation because it had fulfilled its
obligations under 15 U.S.C. § 1681e, which immunizes a
reporting agency against FCRA violations by the agency’s
subscribers so long as the agency takes certain steps.

   Pintos filed a cross-motion for partial summary judgment
   1
     California Civil Code § 3068.1(a) provides for liens “dependent upon
possession for the compensation to which [a] person is legally entitled for
towing, storage, or labor associated with recovery or load salvage of any
vehicle subject to registration that has been authorized to be removed by
a public agency.” The statute also allows for lien sales with varying proce-
dures dependant on the value of the vehicle towed and stored. See Cal.
Civ. Code §§ 3068.1(b)-3068.1(c). In addition, a tow truck operator with
a lien pursuant to § 3068.1 “has a deficiency claim against the registered
owner of the vehicle if the vehicle is not leased or leased with a driver for
an amount equal to the towing and storage charges, not to exceed 120 days
of storage . . . less the amount received from the sale of the vehicle.” Cal.
Civ. Code § 3068.2(a).
                PINTOS v. PACIFIC CREDITORS ASS’N            12953
on the issues of permissible purpose and Experian’s negli-
gence. She attached to that motion several Experian docu-
ments detailing the company’s internal procedures for
complying with its FCRA obligations. Claiming these docu-
ments were confidential and proprietary, Experian filed a
motion to seal them.

  The district court granted the defendants’ motions for sum-
mary judgment on November 9, 2004. Relying on Hasbun v.
County of Los Angeles, 323 F.3d 801 (9th Cir. 2003), the
court agreed that debt collection was a permissible purpose
under § 1681b(a)(3)(A) for PCA to obtain Pintos’s credit
report. The court denied Experian’s motion to seal documents,
without explanation.

   Pintos filed a timely notice of appeal on December 8, 2004.
Experian cross-appealed the district court’s denial of its
motion to seal on December 9, 2004. It also sought reconsid-
eration by the district court of the denial of that motion. On
April 29, 2005, the district court held that it lacked jurisdic-
tion over the matter since Experian already appealed the order
to this court. Nevertheless, the court stated that, if it had juris-
diction, it would grant Experian’s motion under Phillips v.
General Motors Corp., 307 F.3d 1206 (9th Cir. 2002), and it
stayed its prior order on the subject pending the appeal.

II.    Discussion

  We review grants of summary judgment de novo. ACLU v.
City of Las Vegas, 466 F.3d 784, 790 (9th Cir. 2006). Cross-
motions for summary judgment are evaluated separately
under this same standard. Id. at 790-91; Hoopa Valley Indian
Tribe v. Ryan, 415 F.3d 986, 989-90 (9th Cir. 2005).

  A.    15 U.S.C. § 1681b(a)(3)(A)

   “Congress enacted the FCRA in 1970 to promote efficiency
in the Nation’s banking system and to protect consumer priva-
12954          PINTOS v. PACIFIC CREDITORS ASS’N
cy.” TRW Inc. v. Andrews, 534 U.S. 19, 23 (2001). Those two
goals potentially lie in tension, and the FCRA strikes a bal-
ance between them. The Act authorizes credit reporting agen-
cies to “furnish . . . consumer report[s]” because “[c]onsumer
reporting agencies have assumed a vital role in assembling
and evaluating consumer credit and other information on con-
sumers.” 15 U.S.C. §§ 1681(a)(3), 1681b(a). At the same
time, the FCRA “requir[es] credit reporting agencies to main-
tain reasonable procedures designed to assure maximum pos-
sible accuracy of the information contained in credit reports,”
limits access to credit reports except for “certain statutorily
enumerated purposes,” and creates “a private right of action
allowing injured consumers to recover any actual damages
caused by negligent violations and both actual and punitive
damages for willful noncompliance.” Andrews, 534 U.S. at 23
(citations and internal quotation marks omitted).

   [1] Statutory limitations on the furnishing of credit reports
are particularly relevant here. Section 1681b(a) authorizes the
furnishing of credit reports only for a limited number of pur-
poses, including, under § 1681b(a)(3)(A), the furnishing of
reports “in connection with a credit transaction involving the
consumer on whom the information is to be furnished and
involving the extension of credit to, or review or collection of
an account of, the consumer.” Concluding that debt collection
is the “collection of an account” described in this subsection,
the district court held that the statute authorized PCA to
obtain Pintos’s credit report.

   [2] Section 1681b(a)(3)(A) does not provide that all “ac-
count collection” is a permissible purpose for obtaining credit
reports, however. Debt collections are authorized to obtain
credit reports on debtors only for account collection “in con-
nection with a credit transaction involving the consumer.” 15
U.S.C. § 1681b(a)(3)(A) (authorizing the release of credit
reports “in connection with a credit transaction involving the
consumer . . . and involving the . . . review or collection of
an account”) (emphasis added).
                 PINTOS v. PACIFIC CREDITORS ASS’N               12955
   [3] The FCRA does not define the term “credit transaction”
and initially did not define the term “credit.” This changed
with the adoption of the Fair and Accurate Credit Transac-
tions Act of 2003 (“FACTA”). In FACTA, Congress amended
the FCRA by, inter alia, defining credit for purposes of the
statute as amounting to a particular kind of debt: “the right
granted by a creditor to a debtor to defer payment of debt or
to incur debts and defer its payment or to purchase property
or services and defer payment therefor.”2 See Pub. L. No. 108-
159, § 111, 1955 (codified as amended at 15 U.S.C.
§ 1691a(d)). By defining credit as a “right . . . to defer pay-
ment,” FACTA indicates that a § 1681b(a)(3)(A) “credit
transaction” is a transaction in which the consumer directly
participates and voluntarily seeks credit. Accord Ster-
giopoulos v. First Midwest Bancorp, Inc., 427 F.3d 1043,
1047 (7th Cir. 2005) (holding that § 1681b(a)(3)(A) applies
“only if the consumer initiates [a credit] transaction”). Not all
“debt” involves a “credit transaction.”

   Interpreting “credit transaction” to require voluntary con-
sumer participation comports with the FCRA’s underlying
goal of protecting consumer privacy. See Andrews, 534 U.S.
at 23 (noting that Congress enacted the FCRA “to protect con-
sumer privacy,” among other goals, and identifying § 1681b
specifically as embodying this purpose). A consumer who
chooses to initiate a credit transaction implicitly consents to
the release of his credit report for related purposes. By requir-
ing this consent, § 1681b(a)(3)(A) forges a “direct link”
between a consumer’s search for credit and the furnishing of
his credit report. See Stergiopoulos, 427 F.3d at 1047. This
link is critical for providing the consumer with some degree
  2
   Congress enacted FACTA to “amend the Fair Credit Reporting Act, to
prevent identity theft, improve resolution of consumer disputes, improve
the accuracy of consumer records, make improvements in the use of, and
consumer access to, credit information, and for other purposes.” Pub. L.
No. 108-159, 117 Stat. at 1952. Only FACTA’s defining of “credit” for
FCRA purposes is relevant here.
12956           PINTOS v. PACIFIC CREDITORS ASS’N
of privacy protection in accordance with the underlying pur-
poses of the FCRA. Id. (“If the connection between a consum-
er’s search and a [credit] request is clear, it is unlikely that the
request will infringe the consumer’s privacy interests, for it
will ‘involve’ the plaintiff directly.”).

   [4] Here, Pintos did not voluntarily seek credit. Rather, the
debt arose by statute when the lien sale price of her vehicle
failed to cover the towing and impound charges. See Cal Civ.
Code § 3068.2. Pintos never sought to have her vehicle
towed, and she incurred the resulting debt involuntarily. Con-
sequently, no one granted her “credit” as defined by
§ 1681a(r)(5), and there was no “credit transaction” within the
meaning of § 1681b(a)(3)(A). PCA, therefore, had no purpose
specified as permissible under the statute to obtain Pintos’s
credit report.

   In reaching the opposite conclusion, the district court relied
on our decision in Hasbun. Hasbun presented the question of
whether a government agency looking to enforce a child sup-
port judgment could obtain a credit report on a judgment
debtor under § 1681b(a)(3)(A). 323 F.3d at 802-03. The court
determined that debt collection was generally a permissible
purpose for obtaining credit reports under § 1681b(a)(3)(A),
and that the government, which stood in the shoes of the judg-
ment creditor, could, like any other creditor, obtain credit
reports for debt collection. Id. at 803-04, 805 (holding that the
government agency “was engaged in the ‘collection of an
account’ under 15 U.S.C. § 1681b(a)(3)(A) and therefore had
a permissible purpose for obtaining [the credit report]”). Rely-
ing on Hasbun, the district court concluded that PCA had a
permissible purpose to obtain Pintos’s credit report because it,
too, was engaged in debt collection.

   [5] This reading of Hasbun was not unreasonable at the
time. Hasbun was decided prior to the 2003 FACTA amend-
ments, however, and it must be reevaluated in light of the
                  PINTOS v. PACIFIC CREDITORS ASS’N                  12957
amended FCRA.3 See United States v. McNeil, 362 F.3d 570,
574 (9th Cir. 2004) (holding that “when Congress amends
statutes, our decisions that rely on the older versions of the
statutes must be reevaluated in light of the amended statute”).
By defining “credit” for purposes of the FCRA, FACTA
helped to clarify the specific circumstances in which credit
reporting agencies may furnish credit reports to debt collec-
tors under § 1681b(a)(3)(A). Post-FACTA, it is apparent that
debt collection is not always a permissible purpose for obtain-
ing credit reports. To the extent that the Hasbun court read
§ 1681b(a)(3)(A) more broadly, its pre-FACTA interpretation
is no longer persuasive.4

  [6] Because PCA obtained Pintos’s credit report for debt
collection efforts unrelated to a proper credit transaction, it
violated the FCRA.5 Accordingly, we reverse the district
court’s summary judgment in favor of the defendants.
    3
      We are not faced with the question addressed in Hasbun, that is, “when
and how a child support enforcement agency may lawfully obtain the con-
sumer credit report of an individual who has fallen behind in paying court-
ordered child support.” Hasbun, 323 F.3d at 802. We thus take no position
on the merits of that decision and merely reevaluate § 1681b(a)(3)(A) in
light of FACTA and the facts presented by this case.
    4
      The same is true of the Federal Trade Commission’s (FTC) nonbinding
commentary regarding judgment creditors, on which the Hasbun court
relied. See Hasbun, 323 F.3d at 803 (citing 16 C.F.R. Pt. 600, App. at 509
(2002)). Although the FTC commentary suggests that a “judgment creditor
has a permissible purpose to receive a consumer report on the judgment
debtor for use in connection with collection of the judgment debt, because
it is in the same position as any creditor attempting to collect a debt from
a consumer,” id., a 2002 interpretation of the FCRA provides little insight
into the post-FACTA meaning of § 1681b(a)(3)(A). The pre-FACTA
authorities relied on by the Hasbun court are unpersuasive for the same
reason. See, e.g., Duncan v. Handmaker, 149 F.3d 424, 428 (6th
Cir.1998); Baker v. Bronx-Westchester Investigations, Inc., 850 F.Supp.
260, 262-63 (S.D.N.Y. 1994).
    5
      PCA and Experian only argue that § 1681b(a)(3)(A) authorized PCA
to obtain Pintos’s credit report. Thus, we need not determine whether PCA
had a permissible purpose under any other § 1681b subsection. In addi-
tion, the parties do not argue, and we do not address, whether PCA’s pre-
FACTA conduct may subject it to penalties under a post-FACTA reading
of the FCRA.
12958             PINTOS v. PACIFIC CREDITORS ASS’N
  B.    15 U.S.C. § 1681e

   We next consider whether Experian is also liable for PCA’s
violation of the FCRA. The district court did not reach this
issue, as it determined, incorrectly, that PCA had a permissi-
ble purpose to obtain Pintos’s credit report. Experian argues
that because 15 U.S.C. § 1681e immunizes it from subscrib-
ers’ FCRA violations, the statute offers an alternative basis to
affirm the summary judgment with respect to its liability.

   A credit reporting agency may be liable for its subscriber’s
violation when the agency fails to comply with the statutory
obligations imposed by 15 U.S.C. § 1681e. See Guimond v.
Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir.
1995). Experian argues that because PCA gave it a “blanket
certification” — a written promise to use Experian’s credit
reports only for permissible purposes — the agency satisfied
its statutory obligations under § 1681e. We disagree.

   [7] Section 1681e requires more from a credit reporting
agency than merely obtaining a subscriber’s general promise
to obey the law. After prospective subscribers “certify the
purposes for which [credit] information is sought, and certify
that the information will be used for no other purpose,” the
reporting agency must make “a reasonable effort” to verify
the certifications and may not furnish reports if “reasonable
grounds” exist to believe that reports will be used impermiss-
ibly. 15 U.S.C. § 1681e(a). Under the plain terms of
§ 1681e(a), a subscriber’s certification cannot absolve the
reporting agency of its independent obligation to verify the
certification and determine that no reasonable grounds exist
for suspecting impermissible use.6 Blanket certification can-
  6
    Experian suggests that Davis v. Asset Servs., 46 F. Supp. 2d 503, 508
(M.D. La. 1998), Boothe v. TRW Credit Data, 557 F. Supp. 66, 71
(S.D.N.Y. 1982), and Hiemstra v. TRW, Inc., 195 Cal. App. 3d 1629, 1634
(Cal. Ct. App. 1987) support the contention that blanket certifications will
satisfy a credit reporting agency’s obligations under § 1681e(a). While
                  PINTOS v. PACIFIC CREDITORS ASS’N                  12959
not eliminate all genuine issues of material fact with regard to
Experian’s liability.

  C.    Experian’s Motion to File Documents Under Seal

   Two standards generally govern motions to seal documents
like the one at issue here.7 First, a “compelling reasons” stan-
dard applies to most judicial records. See Kamakana v. City
and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)
(holding that “[a] party seeking to seal a judicial record . . .
bears the burden of overcoming . . . the ‘compelling reasons’
standard”); Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
1122, 1135-36 (9th Cir. 2003). This standard derives from the
common law right “to inspect and copy public records and
documents, including judicial records and documents.” Kama-
kana, 447 F.3d at 1178 (citation and internal quotation marks
omitted). To limit this common law right of access, a party
seeking to seal judicial records must show that “compelling
reasons supported by specific factual findings . . . outweigh
the general history of access and the public policies favoring

these cases hold that credit reporting agencies may rely on blanket certifi-
cations rather than having to verify credit requests individually, none pro-
vides that a blanket certification by itself is sufficient to satisfy the
§ 1681e inquiry. See, e.g., Davis, 46 F. Supp.2d at 508 (holding that the
defendant complied with the requirements of § 1681e(a) because it
obtained a blanket certification and because the plaintiff did not submit
“any evidence to prove that the [defendant] knew or should have had rea-
son to know that [the subscriber] would access the report for an impermis-
sible purpose”); Boothe, 577 F. Supp. at 71 (finding no violation where the
primary business of the requesting entity used reports for a permissible
purpose and there was “no showing that TRW knew of the improper pur-
pose for the report issued”). Even if Experian did not have to verify PCA’s
request for Pintos’s credit report individually, § 1681e(a) still required
proper verification of PCA generally.
   7
     A third standard covers the “narrow range of documents” such as
“grand jury transcripts” and certain “warrant materials” that “traditionally
[have] been kept secret for important policy reasons.” Kamakana, 447
F.3d at 1178. No party asserts this third standard is relevant here.
12960          PINTOS v. PACIFIC CREDITORS ASS’N
disclosure.” Id. (internal quotation marks and citations omit-
ted).

   “Private materials unearthed during discovery” are not part
of the judicial record. Id. at 1180. A different standard applies
to that category, from Rule 26(c) of the Federal Rules of Civil
Procedure, which provides that a trial court may grant a pro-
tective order “which justice requires to protect a party or per-
son from annoyance, embarrassment, oppression, or undue
burden or expense.”

   The relevant standard for purposes of Rule 26(c) is whether
“ ‘good cause’ exists to protect th[e] information from being
disclosed to the public by balancing the needs for discovery
against the need for confidentiality.” Phillips v. General
Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002). This
“good cause” standard presents a lower burden for the party
wishing to seal documents than the “compelling reasons”
standard. The cognizable public interest in judicial records
which underlies the “compelling reasons” standard does not
exist for documents produced between private litigants. See
Foltz, 331 F.3d at 1134 (“When discovery material is filed
with the court . . . its status changes.”); Kamakana, 447 F.3d
at 1180 (holding that “[d]ifferent interests are at stake with the
right of access than with Rule 26(c)”).

   The “good cause” standard is not limited to discovery. In
Phillips, we held that “good cause” is also the proper standard
when a party seeks access to previously sealed discovery
attached to a nondispositive motion. Id. at 1213 (“[W]hen a
party attaches a sealed discovery document to a nondisposi-
tive motion, the usual presumption of the public’s right of
access is rebutted.”). Nondispositive motions “are often ‘unre-
lated, or only tangentially related, to the underlying cause of
action,” and, as a result, the public’s interest in accessing dis-
positive materials “do[es] not apply with equal force” to non-
dispositive materials. Kamakana, 447 F.3d at 1179 (citation
omitted). In light of the weaker public interest in nondisposi-
                   PINTOS v. PACIFIC CREDITORS ASS’N                    12961
tive materials, we apply the “good cause” standard when par-
ties wish to keep them under seal. Applying the “compelling
interest” standard under these circumstances would needlessly
“undermine a district court’s power to fashion effective pro-
tective orders.” Foltz, 331 F.3d at 1135.

   Experian wishes to seal documents attached to Pintos’s
cross-motion for summary judgment. Rule 26(c) does not
govern these documents because they are not “private materi-
als unearthed during discovery” but have become part of the
judicial record. Kamakana, 447 F.3d at 180. Additionally, the
documents do not fall within the Phillips exception to the gen-
eral presumption of access because Pintos’s motion was disposi-
tive.8 See Foltz, 331 F.3d at 1135 (holding that the Phillips
exception is “expressly limited to the status of materials . . .
attached to a non-dispositive motion”). Consequently,
Experian must overcome a strong presumption of access by
showing that “compelling reasons supported by specific fac-
tual findings . . . outweigh the general history of access and
the public policies favoring disclosure.” Kamakana, 447 F.3d
at 1180 (internal quotation marks and citations omitted).

 Under the “compelling reasons” standard, a district court
must weigh “relevant factors,”9 base its decision “on a com-
  8
     This case differs slightly from Phillips, in which a nonparty sought
access to court records previously filed under seal. Phillips, 307 F.3d at
1209. Here no third party seeks access to previously sealed documents, but
this is a distinction without a difference. It is undisputed that a “strong pre-
sumption of access to judicial records applies fully to dispositive plead-
ings.” Kamakana, 447 F.3d at 1179. Accordingly, whether a third party
has sought access is immaterial when a party moves to seal documents
already filed with the court. See Kamakana, 447 F.3d at 1179 (holding
simply that “ ‘compelling reasons’ must be shown to seal judicial records
attached to a dispositive motion”).
   9
     “Relevant factors” include the “public interest in understanding the
judicial process and whether disclosure of the material could result in
improper use of the material for scandalous or libelous purposes or
infringement upon trade secrets.” Hagestad, 49 F.3d at 1434 (quoting
EEOC v. Erection Co., Inc., 900 F.2d 168, 170 (9th Cir. 1990)).
12962          PINTOS v. PACIFIC CREDITORS ASS’N
pelling reason,” and “articulate the factual basis for its ruling
. . . without relying on hypothesis or conjecture.” Hagestad v.
Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995). A proper anal-
ysis is reviewed for abuse of discretion. Foltz, 331 F.3d at
1135. An order that fails to articulate its reasoning must be
vacated and remanded because “[m]eaningful appellate
review is impossible” when the appellate panel has no way of
knowing “whether relevant factors were considered and given
appropriate weight.” Hagestad, 49 F.3d at 1434-35 (internal
quotation marks omitted).

   The district court’s November 9, 2004 denial of Experian’s
motion to seal offered no explanation for the decision. The
explanation provided in the court’s April 29, 2005 order deny-
ing Experian’s motion to alter or amend judgment did not fill
the gap. With the case already on appeal, the district court
denied Experian’s motion on jurisdictional grounds but sug-
gested that it would grant Experian’s motion if it still had
jurisdiction, staying its prior order to file the documents in the
public record pending our resolution of the appeal. According
to the district court, Phillips would govern the motion and
good cause existed for placing Experian’s documents under
seal.

   [8] Because the documents at issue here were attached to
a dispositive motion, however, Phillips does not provide the
proper standard. A determination by the district court that
good cause exists for sealing Experian’s documents does not
establish that there are “compelling reasons” to do so. See
Kamakana, 447 F.3d at 1180 (holding that “a ‘good cause’
showing . . . will not suffice to fulfill the ‘compelling reasons’
standard that a party must meet to rebut the presumption of
access to dispositive pleadings and attachments”). Instead, the
court must decide whether compelling reasons exist to seal
the documents. Foltz, 331 F.3d at 1135-36. We vacate and
remand “for the making of findings in support of an[ ] order
on this issue,” Hagestad, 49 F.3d at 1435, in light of the
proper legal standard.
              PINTOS v. PACIFIC CREDITORS ASS’N        12963
III.   Conclusion

   We reverse the district court’s summary judgment in favor
of defendants and remand for further proceedings. Addition-
ally, we vacate the district court’s order denying Experian’s
motion to seal documents and remand for consideration in
light of the proper legal standard.

 REVERSED; REMANDED FOR FURTHER PRO-
CEEDINGS.